internal_revenue_service number release date index number ------------------------------------- ------------------------ -------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-149411-05 date date in re-------------------------- in re-------------------------- parent -------------------------------- ----------------------------------------- --------------------------- -------- -------- sub1 ----------------------- -------------------------------------------------------------------- purchaser state x state y divisiona businessa divisionb businessb shareholdera -------------------------------------------------------------------- shareholderb -------------------------------------------------------------------- datea -------------------- --------------------------------------------------------- ----------------------------------------------- ------------------------------------------------------------------- --------------------------------------------- ----------------------------------------- ------------------------------------------------ -------------------------- --------------------- ----------------------- plr-149411-05 dateb p ------------------------ pp ppp q r s d e --- dear ---------------- -- ------------------------ ------------------------ --- this letter responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of two proposed transactions additional information was provided in letters dated october and december and and january and february and date the information submitted for consideration is summarized below parent a state x corporation uses the accrual_method of accounting and a calendar_year and files a consolidated_return with its subsidiary sub1 parent is itself directly engaged in businessa through divisiona and up until the time of the transactions described herein was also directly engaged in businessb through divisionb parent is indirectly still engaged in businessb through sub1 parent has outstanding common_stock which is closely held shareholdera and shareholderb shareholdersab are estates other shareholders are beneficiaries of these estates the stock in parent held by shareholdersab was acquired by them over years ago sub1 a state y corporation uses the accrual_method of accounting and a calendar_year sub1 is directly engaged in businessb all the outstanding_stock in sub1 is held by parent parent is undertaking two transactions in transaction a parent sold its divisionb assets to purchaser and now plans to distribute part of the proceeds to shareholdersab in transaction b parent will distribute its stock in sub1 to all its plr-149411-05 shareholders parent is undertaking transactions a and b by means of the eight steps indicated below steps i through viii transaction a assets sale and cash distributions in conjunction with parent s sale of divisionb assets to purchaser and the distribution of proceeds from the sale the following steps have been completed commenced or are planned i in datea parent sold the assets of divisionb the assets sale to purchaser for a total of p million dollars in cash and a promissory note asales proceeds cash and promissory note the majority of the sales proceeds was cash pp million dollars the promissory note was ppp million dollars in addition in conjunction with the assets sale parent agreed not to enter into a competitive business with or poach employees from purchaser for a period of e months covenant_not_to_compete parent placed some or all of the sales proceeds cash in an existing general account ageneral account ii iii subsequent to datea parent has used or will use q million dollars of the sales proceeds cash to pay state and federal income taxes related to the gain from the assets sale iv subsequent to datea parent used r million dollars of the sales proceeds cash to pay part of parent’s overall long term debt overall debt v on dateb parent formally adopted a plan of partial_liquidation partial_liquidation plan providing for distribution of the remaining sales proceeds cash and the promissory note to shareholdersab in exchange for part of their stock in parent the pp million dollars cash received by parent on the sale of divisionb assets has been decreased because a substantial amount has been or will be used by parent for federal tax state tax and other expenses incident to the assets sale and incident to the distributions to the shareholders of sales proceeds cash and promissory note the remaining total amount is s million dollars including both the remaining sales proceeds cash and the promissory note part of this s million dollars remaining may be used to pay any remaining obligations of parent to the extent such obligations clearly relate to parent’s businessb and not to businessa and also any remaining costs and expenses associated with the assets sale and with these proposed distributions of sales proceeds cash and the promissory note in accord with the partial_liquidation plan above parent will distribute sales proceeds cash and the promissory note cash distributions and promissory note distributions to shareholdersab in exchange for their surrender of part of the parent stock they hold vi plr-149411-05 transaction b distribution of subsidiary stock steps have been completed commenced or planned representations in conjunction with parent’s distribution of stock in its subsidiary the following vii on dateb parent adopted a plan to distribute all the stock in sub1 to its shareholders viii subsequent to the completion of step vi above in accord with the stock_distribution plan parent will distribute all the sub1 stock stock_distribution to parent’s shareholders pro_rata in relation to the number of shares of parent stock held by each shareholder at such time the following representations have been made in connection with transaction a a parent does not have a history of paying dividends to its shareholders as parent has been subject_to dividend payment restrictions pursuant to the provisions of a long-term_loan agreement b transaction a the assets sale and the cash distributions and promissory note distributions was partly motivated by the need of shareholdersab to pay debts however a significant motivation for transaction a was parent’s desire to exit businessb in order to simplify its business operations so it can focus on businessa and in order to achieve various other corporate business purposes c transaction a will result in a contraction in parent’s business not including the business of sub1 not taking into account the step iv payment of overall debt that is considering only steps ii iii v and vi transaction a will result in parent having a reduction of over d percent which is significantly more than percent in each of the three following items i gross_income from directly held assets and operations ii the fair_market_value of directly held business operating_assets and iii the number of persons employed directly by parent d the assets sold by parent to purchaser in the assets sale were businessb operating_assets which were being actively used in businessb e plr-149411-05 g f and were not passive investment or substituted assets parent had been directly engaged in businessb for many years and all these sold assets were assets that had been actively used in parent’s businessb throughout the past years or were replacement assets of such actively used assets see revrul_79_275 1979_2_cb_137 there is no plan or intention to completely liquidate parent and it is planned that parent will continue to be engaged directly in businessa there is no plan to expand the assets or the business activity of parent sub1 or any related corporation except for expansion through normal internal growth furthermore there is no plan or intention for parent to re-enter businessb or once transaction b is consummated for parent to either directly or indirectly for instance by holding stock in subsidiaries engage in businessb if appropriate business opportunities were to occurr it is possible that parent would purchase additional businessa operating_assets however at the time of the step vi distributions no plans agreements or negotiations will have been prepared or entered into with regard to the acquisition of any assets except for minor routine acquisitions in the normal course of business in addition at such time there will be no plan or intention to make any such nonroutine acquisition or for there to be any increase in assets or market capitalization except as a result of normal internal growth moreover it is expected that any acquisitions made within the 5-year period subsequent to step i would be sufficiently small so that factoring out inflation and routine internal growth any such acquisitions would still leave parent operating at levels at least percent smaller than its operations prior to the step i assets sale h i j parent and purchaser are unrelated none of the shareholders of parent holds stock in purchaser transaction a will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets held directly or indirectly by parent prior to the step i assets sale if persons holding more than percent in value of the stock in parent also hold more than percent in value of the stock in recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of ' as modified by ' c there is no plan or intention on the part of parent’s shareholders to transfer any assets to parent sub1 or any related corporation l k plr-149411-05 o n except the transfers described above of parent stock to parent in step vi as part of transaction a and subsequent to transaction a the payment of cash by shareholdersab to parent to settle their debt obligations to parent that were already outstanding prior to transaction a the promissory note and cash to be distributed to shareholdersab are proceeds from the sale of a business actively conducted by parent the promissory note and distributed cash are not from an expansion reserve nor are they attributable to a mere business decline a mere decrease in needed working_capital or the sale of either a nominal or loss business the only assets received by shareholdersab in the step vi distributions will be the promissory note and cash from the sales proceeds cash at all times from the step ii placement of the sales proceeds cash in general account until the step vi cash distributions to shareholdersab the amount of cash in general account has never been less than the amount of cash that will be distributed in the proposed cash distributions except to the extent that such cash may have been placed in short-term limited-risk investments such as those in representation m below m all of the cash being distributed in the cash distributions can at all times during the period from step ii to step vi be traced to the sale of businessb assets and such cash has not been and will not be used in any business activities of parent the entire amount of this cash that is being distributed by parent to its shareholders in the step vi distributions is cash that can be shown to have never been used by parent in any way other than being placed in treasury bills and or notes savings accounts money market accounts certificates of deposit federal_national_mortgage_association notes and similar short-term limited-risk investments see revrul_79_275 1979_2_cb_137 indicating that substituted assets do not qualify for partial_liquidation treatment all the step vi distributions will be commenced subsequent to adoption of a plan of partial_liquidation and will be completed in the taxable_year in which a plan of partial_liquidation was first adopted or in the succeeding taxable_year no prior formal or informal plans of contraction or of complete or partial_liquidation have ever been adopted by parent there will be no unreasonable delay in making the step vi distributions the period between the step i proceeds receipt and the step vi distributions is time reasonably needed for making informed decisions for obtaining legal guidance and governmental rulings for appraisals and cost and liability determinations and for other actions such that the transaction proceeds in an orderly and businesslike manner q p plr-149411-05 t u s_r v except to the extent that any part of the step vi cash and promissory note distributions or the step viii stock_distribution may be determined to be dividends there are no declared but unpaid dividends on the stock being redeemed and no dividend has been or will be declared prior to the completion of the step viii distributions for each shareholder the amount of cash plus the value of the interest in the promissory note being distributed by parent to the shareholder will be equal to the fair_market_value of the parent stock surrendered by such shareholder in exchange therefor none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 in the years preceding dateb there were no substantial acquisitions of assets by parent or sub1 the amount of inventory included in the businessb assets sold to purchaser was reasonable for this type of business and in the month period prior to the assets sale any increase in this businessb inventory was consistent with prior practice the fair_market_value of parent s assets did and will exceed its liabilities and the liabilities to which its assets are subject both on dateb the plan adoption date and on the date the step vi distributions are completed the proceeds to be distributed in partial_liquidation will be limited to the sale proceeds cash and promissory note not including any interest earned on the promissory note less all taxes and expenses applicable to the transaction and less any income gains or losses on any temporary investment of the sales proceeds cash any of the stock in parent that is being redeemed w no shareholder of parent has been or will be obligated to purchase the following representations have been made with regard to transaction b no shareholder of parent will assume any liability of parent in connection with transaction a aa the active business conducted by sub1 sub1’s businessb will have x been continuously and actively conducted within the meaning of ' c of the income_tax regulations throughout the five-year period plr-149411-05 immediately preceding the step viii stock_distribution the active business conducted by parent businessa will have been continuously and actively conducted by parent within the meaning of ' c throughout the five-year period prior to the stock_distribution parent’s businessa and sub1’s businessb each have or more employees bb the years of financial information submitted on behalf of parent’s businessa and sub1’s businessb is representative of each corporation’s present operations and with regard to each of these two businesses there have been no substantial operational changes since the date of the last financial statements submitted cc following the transaction parent and sub1 will each continue the active_conduct of its business independently and with its own separate employees for both parent and sub1 common employees who are working for both companies will constitute no more than percent of the total number of employees of the company dd parent is not an s_corporation within the meaning of sec_1361 and there is no plan for parent or sub1 to make an s_corporation_election pursuant to sec_1362 ee the transaction b distribution of sub1 stock will be pro_rata in relation to the ownership of parent stock at the time of this transaction b distribution ff except for the shareholders’ surrender of parent stock to parent in conjunction with transaction a as described above there is no plan for any of parent’s shareholders to sell exchange transfer by gift or otherwise dispose_of any of the stock in either parent or sub1 except for stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intent by either parent or sub1 to purchase either directly or indirectly any of its outstanding_stock gg except as described above with regard to transactions a and b and hh except as described above with regard to transactions a and b there is no plan or intention to liquidate either parent or sub1 to merge either corporation with any other corporation or to sell or otherwise dispose_of assets of either corporation except in the ordinary course of business ii no intercorporate debt will exist between parent and sub1 at the time transaction b is consummated or subsequent thereto plr-149411-05 jj payments made in connection with any continuing transactions between parent and sub1 will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length kk transaction b is carried out for corporate business purposes that include streamlining operations simplification of administrative regulatory and financial matters cost savings and to enable management of each business to focus on its own operations transaction b is motivated in whole or substantial part by one or more of these corporate business purposes ll transaction b is not being used principally as a device for the distribution of the earnings_and_profits of parent or sub1 nn immediately before the step viii stock_distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 of the regulations further parent’s excess_loss_account with respect to the sub1 stock will be included in income immediately before the stock_distribution see sec_1_1502-19 mm transactions a and b are not part of a plan or series of related transactions within the meaning of sec_355 of the code or l of the regulations pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either parent or sub1 or any predecessor or successor of these corporations or stock possessing percent or more of the total value of all classes of stock of either parent or sub1 or any predecessor or successor of these corporations representations with regard to both transaction a and transaction b bbb there are no outstanding options or warrants to purchase either parent stock or sub1 stock nor are there any outstanding debentures or other obligations that are convertible into or that would be considered to be parent stock or sub1 stock aaa each party parent sub1 and each shareholder involved in transactions ccc no shareholder is assuming any obligation of parent or sub1 in ddd within the past years there have been no redemptions issuances or a and b will pay his her or its own expenses in the transaction conjunction with transactions a or b plr-149411-05 exchanges by either parent or sub1 of their own stock or of stock in any related corporation eee neither parent nor sub1 has any plan or intention to issue redeem or exchange any of its own stock or any stock in any related corporation except as described above with regard to transactions a and b and except for any issuances of parent stock or sub1 stock that may be required by preexisting employee stock_option plans fff there will have been no transfers of assets or liabilities between sub1 and parent in conjunction with or in anticipation of either transaction a or b ggg none of the distributions by parent to its shareholders will be received by any of the shareholders as a debtor creditor employee or in any capacity other than as a shareholder based solely on the information submitted and the representations set forth above we hold as follows transaction a assets sale and cash distributions the rulings that follow regarding transaction a address only the question of whether the cash and promissory note distributions constitute redemptions in partial_liquidation treated as exchanges under subsection of ' b they do not address whether these distributions or a portion thereof could constitute redemptions either under sec_303 or under subsections or of ' b the proposed cash distributions and promissory note distributions by parent in cancellation of a portion of its stock pursuant to a plan of partial_liquidation will be treated as distributions in partial_liquidation under b and e to the extent provided in rulings and below provided that the conditions specified in ruling below are met these distributions to shareholders will not qualify as partial_liquidation redemptions treated as ' b exchanges unless each of the three following conditions applies i the redeemed shareholder is not a corporation or certain pass-thru entities with a corporation as a beneficiary sec_302 ii the distributed items are proceeds from the sale of operating_assets aoperating asset proceeds and iii the distribution occurs within the taxable_year of parent in which the plan of partial_liquidation is adopted or within the succeeding taxable_year for purposes of this ruling i the estates in this case are not considered acorporations provided their beneficiaries are solely individuals and ii plr-149411-05 aoperating asset proceeds includes that portion of the sales proceeds cash and promissory note that was received with regard to parent’s business operations including an appropriate amount of working_capital but does not include any portion of the sales proceeds cash and or promissory note received with regard to a reserve for expansion investment_assets or working_capital in excess of that reasonably needed for business operations the cash received will retain its character as sales proceeds cash to the extent provided in rulings and below for purposes of determining whether the cash distributed has retained its character as sales proceeds cash the fact that this cash was placed in general account when the cash was received from purchaser will not prevent this cash from being traceable as sales proceeds cash but only in an amount no greater than the lowest cash balance maintained in such account throughout the period from the time the sales proceeds cash was first placed in the account until the time the cash is taken from the account the amount of cash that is traceable as proceeds from the assets sale includes the lowest cash balance in general account plus any amount simultaneously invested in limited risk investments as described in ruling below if any of the sales proceeds cash was temporarily invested such investment will not prevent the cash distribution from being considered proceeds received by parent from the step i assets sale provided these temporary investments are limited risk short-term investments such as described in representation m above the maximum amount of the sales proceeds cash and promissory note that will be treated as being distributed in partial_liquidation with respect to the sale of businessb assets equals the total amount of the sales proceeds cash and promissory note reduced by i any liabilities of parent’s businessb that are still outstanding and still owed by parent ii all taxes and expenses_incurred by parent in conjunction with the step i assets sale and or the step vi distributions iii any income gain or losses on the investment of any sales proceeds cash and iv any portion of the sales proceeds cash that does not result from the sale of operating_assets this maximum amount will not include any earned or accrued investment earnings on the sales proceeds cash and or promissory note or amounts attributable to any covenant_not_to_compete between parent and purchaser including the step i covenant_not_to_compete see revrul_60_262 1960_2_cb_115 revrul_71_250 1971_1_cb_112 revrul_76_279 1976_2_cb_99 revrul_76_289 1976_2_cb_100 plr-149411-05 for each shareholder the amount of the transaction a distributions received that constitutes a distribution in partial_liquidation under ' b will be treated as received by the shareholder as full payment in exchange for the shares of stock redeemed by the shareholder as provided by ' a gain_or_loss will be recognized by the shareholder to the extent of the difference between the amount received in the partial_liquidation distributions and the adjusted_basis of the stock redeemed provided that the redeemed stock is a capital_asset in the hands of the exchanging shareholder gain_or_loss will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code no gain_or_loss will be recognized by parent upon the stock_distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of parent’s shareholders upon the receipt of sub1 stock in the stock_distribution sec_355 for each shareholder the shareholder’s total basis in the parent stock and sub1 stock held after the stock_distribution will be the same as the basis of the parent stock held by such shareholder immediately prior to the distribution each shareholder’s total basis will be allocated between the parent stock and sub1 stock in proportion to the relative fair market values of the parent stock and sub1 stock in accordance with sec_1_358-2 transaction b distribution of subsidiary stock no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings the holding_period of the sub1 stock received by a shareholder will include the period during which such shareholder held the parent stock with regard to which the sub1 stock is received provided that the parent stock is a capital_asset in the hands of such shareholder on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between parent and sub1 will be made under sec_1_312-10 of the regulations no opinion is expressed as to whether the number of shares of stock proposed to plr-149411-05 be surrendered by shareholdersab in transaction a is the amount of stock that should be surrendered in order for this redemption to be at fair_market_value the market_value of property is a factual matter on which the service ordinarily does not issue letters see sec_4 of revproc_2006_3 2006_1_irb_122 in addition no opinion is requested or expressed as to whether parent’s plan of partial_liquidation should be considered adopted at the time the partial_liquidation plan was formally adopted on dateb step v or should be considered to have been informally adopted at an earlier time see revrul_65_235 1965_2_cb_88 note the requirement in condition iii of ruling above as to the time period during which the transaction a distribution must take place of the code provides that it may not be used or cited as precedent representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination returns of the taxpayers involved for the taxable_year in which the transactions covered by this letter are consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling being sent to your authorized representative this ruling is directed only to the taxpayers who requested it sec_6110 pursuant to a power_of_attorney on file with this office a copy of this letter is it is important that a copy of this letter be attached to the federal_income_tax the rulings contained in this letter are based upon information and sincerely _debra carlisle_______ debra carlisle chief branch office of associate chief_counsel corporate cc
